Appellees shipped a carload of cattle from Oneonta, Ala., to Atlanta, Ga., on a through bill of lading issued by the appellant, Louisville  Nashville Railroad Company, August 25, 1921. The shipment was made on Thursday, August 25th, and the cattle arrived in Atlanta at 5:30 p. m., Saturday, August 27th. There was evidence that some of the cattle were in a bruised or. damaged condition upon their arrival in Atlanta, though in good condition when loaded for shipment in Oneonta. To recover these damages the shippers prosecute this suit against the Louisville  Nashville Railroad Company, recovering a judgment in the sum of $300.
The counts rest for recovery upon an unreasonable delay in the shipment. We are of the opinion these counts are sufficient as against any demurrer interposed thereto. A. C. L. v. Maddox (Ala. Sup.) 98 So. 276;1 Southern Rwy. v. N.W. Fruit Exch.,210 Ala. 519, 98 So. 382.
This is an interstate shipment on a through bill of lading, and is governed by the federal laws. Nashville, C.  St. L. R. Co. v. Camper, 201 Ala. 581, 78 So. 925.
Plea 2 sought an exemption from liability for the carrier's negligence by virtue of the stipulations in the bill of lading. The *Page 159 
federal statutes declare nugatory stipulations in such bills of lading which would exempt the carrier from liability for negligence. K. C., etc., Ry. Co. v. Carl, 227 U.S. 639,33 Sup. Ct. 391, 57 L.Ed. 683; Chicago, M.  St. P. Ry. Co. v. McCaull Co., 253 U.S. 97, 40 Sup. Ct. 504, 64 L.Ed. 801. The demurrer to plea 2 was properly sustained.
The sixth assignment of error relating to the ruling of the court in sustaining demurrer to plea 3 appears not to be insisted upon by counsel for appellant in brief, and is therefore waived.
Counsel for appellant insist there was error in permitting proof as to the valuation of the cattle in Atlanta, Ga., the point of destination — this by reason of the fact that the bill of lading provided that in case of damage the valuation at the point of shipment shall control. In Chicago, M.  St. P. Ry. Co. v. McCaull Co., supra, the court held that such a stipulation in the bill of lading was not binding on the shipper, and that the shipper was entitled to damages on the basis of the value at the place of destination at the time the property should have been delivered if that is greater than the value at the place and time of shipment. Following in the wake of this authority, this court so held in Southern Ry. Co. v. N.W. Fruit Exch., supra. The assignments of error presenting these objections are fully answered by these authorities.
Other assignments of error rest upon the assumption that the proof shows the delay, if any, was due to the fault of the connecting carrier, and not this defendant, the initial carrier; and therefore this defendant should not be held liable for the damages. As we have previously stated, this is an interstate shipment. The liability of the initial carrier under such circumstances by virtue of the federal law is now well established. L.  N. T. R. Co. v. Roden Gro. Co., 209 Ala. 694,96 So. 912, and authorities there cited.
It was of course competent to show the condition of the cattle when loaded at Oneonta, and their condition at the point of destination, and there was no error in permitting the witness to testify as to their market value.
No necessity exists for a separate consideration of the various assignments of error, as what we have herein said disposes of the most important question presented in brief of counsel for appellant.
We find no reversible error in the record, and the judgment will be accordingly affirmed.
Affirmed.
ANDERSON, C. J., and SAYRE and MILLER, JJ., concur.
1 210 Ala. 444.